Case 1:20-cv-00295-JGK Document 20 Filed 09/15/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KAREEM ROSE,
Plaintiff, 20 av 295 (JGK)
~ against - ORDER
CITY OF NEW YORK, ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The City of New York should provide a status letter with
respect to its progress in contacting Officer Sengco by
September 28, 2020.

The case presently will not be taken out of Local Rule
83.10, However, if the case experiences unnecessary delays or
cannot be settled, I will consider taking the case out of Local
Rule 863.10 at that point.

SO ORDERED.
>
Dated: New York, New York
September 15, 2020
John G&G. AT
United States District Judge

 
